OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of Engaging in Organized Criminal Activity and sentenced to sixty years confinement plus a ten thousand dollar fine. He appealed his conviction and the Court of Appeals reversed his conviction, 803 S.W.2d 741. The State filed a petition for discretionary review. This Court granted the State’s petition for Discretionary Review to determine whether or not the Court of Appeals erred in reversing Appellant’s conviction and remanding the cause for a new trial as opposed to abating the appeal and remanding the cause to the trial court for proceedings consistent with Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964).
Upon further review of the case, however, we find that the State’s petition for discretionary review was improvidently granted. Tex.R.App.P. 200(k). As in every case where we determine that the decision to grant review was improvident, we do not necessarily adopt either the language or reasoning of the lower court.
Accordingly, State’s petition for discretionary review is dismissed.